                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

BILLY R. MELOT,                                                §
Reg. No. 51537-051,                                            §
     Petitioner,                                               §
                                                               §
v.                                                             §    EP-18-CV-384-PRM
                                                               §
SCOTT NICKLIN, Warden,                                         §
   Respondent.                                                 §

                                   MEMORANDUM OPINION AND ORDER


              On this day, the Court considered Petitioner Billy R. Melot’s

[hereinafter “Petitioner”] pro se “Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241” (ECF No. 1-1) [hereinafter “Petition”], filed on

December 17, 2018, in the above-captioned cause. After due

consideration, the Court is of the opinion that Petitioner’s Petition

should be denied because it appears from its face that Petitioner is not

entitled to § 2241 relief.

I.            BACKGROUND

              Petitioner, a prisoner at the La Tuna Federal Correctional

Institution in Anthony, Texas,1 challenges restrictions imposed on him

                                                            
1Anthony, located in El Paso County, Texas, is within the Western
District of Texas. 28 U.S.C. § 124(d)(3) (2012).
                                                               1 
 
after he “refused to continue [his] work in the food service department”

on “December 10, 2015.” Mem. in Supp. 5, Dec. 17, 2018, ECF No. 1-2.

Petitioner alleges that a lieutenant at the prison “summarily placed

[the] additional sanctions” on him “three months following [his

disciplinary] hearing for [his] attempted escape.” Id. at 6, 8–9. He

claims that these new restrictions include:

            (i) the special requirement that [he] check in with a
      staff member every two hours throughout the day;
            (ii) that all of [his] electronic messages are delayed in
      order for them to be reviewed by staff;
            (iii) that all of [his] outgoing mail is opened and
      reviewed before it is sent; and
            (iv) that [he] always be in possession of a special “red
      card” and be prepared to present it on demand to any staff
      member.

Id. at 6.

      Petitioner maintains that he has “fully complied with all of

the sanction requirements . . . since their imposition on December

14, 2015.” Id. at 7. He further maintains that he has “repeatedly

requested that the sanctions be removed,” but the prison “staff

[have] repeatedly denied [his] requests.” Id. at 7–8. He argues

that the sanctions (1) “[w]ere imposed without the due process

that is mandated by the U.S. Constitution”; (2) “[c]onstitute a


                                    2 
 
‘restraint that imposes a typical [sic] and significant hardship . . .

in relation to the ordinary incidents of prison life’”; and (3) “[w]ere

imposed in retaliation for [his] refusal to work.” Id. at 8–9 (citing

Sandin v. Conner, 515 U.S. 472 (1995)). He asks that the Court

intervene in his behalf and “order the Bureau of Prisons to remove

the ‘red card’” sanctions. Id. at 10.

II.   APPLICABLE LAW

      During its initial screening of a habeas corpus petition, a

reviewing court accepts a petitioner’s allegations as true. 28 U.S.C.

§ 2243; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). It

also evaluates a petition presented by a pro se petitioner under a more

lenient standard than it would apply to a petition submitted by counsel.

Erickson v. Pardus, 551 U.S. 89, 94 (2007). It must “award the writ or

issue an order directing the respondent to show cause why the writ

should not be granted, unless it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.” Rule

4 of the Rules Governing § 2254 Cases in the United States District

Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

      A writ of habeas corpus pursuant to 28 U.S.C. § 2241 provides the


                                        3 
 
proper procedural vehicle to attack “the manner in which a sentence is

executed.” Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).

However, “[h]abeas corpus relief is extraordinary and ‘is reserved for

transgressions of constitutional rights and for a narrow range of

injuries that . . . if condoned, result in a complete miscarriage of

justice.’” Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000) (quoting

United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992)). A habeas

corpus petitioner must show that he is “in custody in violation of the

Constitution or laws or treaties of the United States” to prevail. 28

U.S.C. § 2241(c) (2012).

     A prisoner’s challenge to a disciplinary action may fall within the

scope of § 2241. See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629,

632 (2d Cir. 2001). But judicial relief is not available unless the

petitioner alleges “that he . . . has been deprived of some right secured

to him . . . by the United States Constitution or the laws of the United

States.” Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (quoting

Hilliard v. Bd. of Pardons & Paroles, 759 F.2d 1190, 1192 (5th Cir.

1985)).




                                     4 
 
     According to the Fifth Amendment to the Constitution, a person—

including a prisoner—“may not be deprived of life, liberty, or property

without due process of law.” Wolff v. McDonnell, 418 U.S. 539, 556

(1974). But “the Due Process Clause does not protect every change in

the conditions of confinement having a substantial adverse impact on

the prisoner.” Sandin, 515 U.S. at 478. Indeed, a prisoner is not

entitled to due process protections unless he is subjected to sanctions

which “impose[ ] atypical and significant hardships on the inmate in

relation to the ordinary incidents of prison life.” Id. at 484. And a

prisoner charged with a violation of an institutional rule is entitled to

relief under the Due Process Clause only when the disciplinary action

resulted in a sanction which infringed upon a constitutionally protected

liberty interest. Id. at 483–84; Bd. of Regents v. Roth, 408 U.S. 564,

569–70 (1972).

     A protected liberty interest may emanate from either the Due

Process Clause itself or from state law. Kentucky Dept. of Corrections v.

Thompson, 490 U.S. 454, 460 (1989). However, the range of

constitutionally protected liberty interests is a “narrow” one. Orellana,

65 F.3d at 31–32. Moreover, only those state-created substantive


                                     5 
 
interests which “inevitably affect the duration of [a prisoner’s] sentence”

may qualify for constitutional protection under the Due Process Clause.

Sandin, 515 U.S. at 487; Orellana, 65 F.3d at 31–32.

     With these principles in mind, the Court will examine Petitioner’s

claims.

III. ANALYSIS

     Petitioner alleges that after he “refused . . . to work,” a lieutenant

“summarily placed . . . additional sanctions” on him “three months

following [his disciplinary] hearing for [his] attempted escape.” Mem. in

Supp. 5, 6, 8–9, Dec. 17, 2018, ECF No. 1-2. The sanctions include

requirements that he check in with a staff member every two hours and

keep a “red card” in his possession at all times. Id. at 6. The sanctions

also include requirements that the prison staff review his electronic

messages and outgoing mail. Id.

     Requiring a prisoner to report for periodic check-ins and carry a

red identification card does not pose “a significant infringement in a

prison setting.” McGlory v. Jenkins, 16 F.3d 416 (10th Cir. 1994). The

requirements do not pose an “atypical” or “significant hardship” beyond

“the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Hence,


                                     6 
 
the Court determines that the requirements of which Petitioner

complains do not violate the Due Process Clause, the Constitution, or

laws or treaties of the United States. Accordingly, Petitioner is not

entitled to § 2241 relief on these claims.

              Regarding Petitioner’s other claims, “[t]he interest of prisoners

and their correspondents in uncensored communication . . . , grounded

as it is in the First Amendment, is plainly a ‘liberty’ interest . . . even

though qualified of necessity by the circumstance of imprisonment. As

such, it is protected from arbitrary governmental invasion.” Procunier

v. Martinez, 416 U.S. 396, 418 (1974), overruled by Thornburgh v.

Abbott, 490 U.S. 401 (1989).2 But reviews by a prison official of

electronic messages and outgoing mail do not affect the duration of a

prisoner’s sentence. Sandin, 515 U.S. at 487; Orellana, 65 F.3d at 31–

32. Consequently, Petitioner is not entitled to § 2241 relief on these

claims.



                                                            
2 Procunier provided a two-part test for assessing the validity of a
prison regulation that implicated constitutional rights. Thornburgh
adopted the four-part test set forth in Turner v. Safley, 482 U.S. 78
(1987), overruling Procunier in that regard. However, Procunier
remains good law with its discussion of First and Fourteenth
Amendment rights.
                                                               7 
 
IV.           CONCLUSION

              After examining the Petitioner’s Petition, the Court concludes that

he has not alleged any prison-imposed sanctions that affected the

duration of his sentence. Thus, the Court further concludes that it

appears from the face of his Petition that he is not entitled to § 2241

relief.3

              Accordingly, IT IS ORDERED that Petitioner Billy R. Melot’s pro

se “Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241” (ECF

No. 1-1) is DENIED.

              IT IS FURTHER ORDERED that Petitioner Billy R. Melot’s

civil cause is DISMISSED WITH PREJUDICE.

              IT IS FURTHER ORDERED that all pending motions, if any,

are DENIED AS MOOT.

              IT IS FINALLY ORDERED that the Clerk shall CLOSE this

case.

              SIGNED this 16th day of January, 2019.



                                                               PHILIP R. MARTINEZ
                                                               UNITED STATES DISTRICT JUDGE
                                                            
3   28 U.S.C. § 2243.

                                                                  8 
 
